Citation Nr: 0909230	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-17 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gynecomastia.

2.  Entitlement to an initially compensable evaluation for a 
benign varicocele, left scrotal sac.

3.  Entitlement to an initially compensable evaluation for 
testicular microlithiasis.

4.  Entitlement to an initially compensable evaluation for 
scars, residual of surgery for gynecomastia.

5.  Entitlement to an initially compensable evaluation for 
gastroesophageal reflux disease.

6.  Entitlement to an initially compensable evaluation for a 
chronic lower back sprain.

7.  Entitlement to an initially compensable evaluation for 
residuals of a sphincterotomy for rectal fissure.

8.  Entitlement to an initially compensable evaluation for 
immunoglobin A nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 1988 
and from July 1993 to April 2004.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In a transcript of a December 2008 videoconference hearing 
before the Board, the Veteran raised the issues of 
entitlement to an increased evaluation for Crohn's disease 
and whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
left leg radiculopathy.  These issues have not been developed 
for appellate review and are therefore referred to the RO for 
appropriate disposition.

The issue of entitlement to an initially compensable 
evaluation for immunoglobin A (IgA) nephropathy is addressed 
in the Remand portion of the decision below and is remanded 
to the RO via the Appeals Management Center, in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of gynecomastia.

2.  The medical evidence of record shows that the Veteran's 
benign varicocele, left scrotal sac is manifested by 
occasional pain and hypersensitivity.

3.  The medical evidence of record does not show that either 
of the Veteran's testicles is atrophied or otherwise 
symptomatic due to his testicular microlithiasis.

4.  The medical evidence of record shows that the Veteran has 
surgical scars that total approximately 33 centimeters in 
length.

5.  The medical evidence of record shows that the Veteran's 
gastroesophageal reflux disease is asymptomatic.

6.  The medical evidence of record shows that the Veteran's 
chronic lower back sprain is manifested by left leg 
radiculopathy, right leg radiculopathy, and limitation of 
motion to 82 degrees of flexion, 19 degrees of extension, 20 
degrees of left lateral flexion, 23 degrees of right lateral 
flexion, 10 degrees of right lateral rotation, and 10 degrees 
of left lateral rotation.

7.  The medical evidence of record shows that the Veteran's 
residuals of a sphincterotomy for rectal fissure are 
manifested by a frequently recurring prolapse of the rectum 
and occasional leakage.


CONCLUSIONS OF LAW

1.  Gynecomastia was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial evaluation of 10 percent for 
benign varicocele, left scrotal sac, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2008).

3.  The criteria for an initial compensable evaluation for 
testicular microlithiasis have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 (2008).

4.  The criteria for an initial compensable evaluation for 
scars, residual of surgery for gynecomastia, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 to 7805 (2008).

5.  The criteria for an initial compensable evaluation for 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2008).

6.  The criteria for an initial evaluation of 10 percent for 
chronic lower back sprain have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

7.  The criteria for a separate evaluation for the Veteran's 
right leg neurologic component of his service-connected 
chronic lower back sprain have been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5243, Note (1), 4.124a (2008).

8.  The criteria for an initial evaluation of 30 percent for 
residuals of a sphincterotomy for rectal fissure have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7332, 7334, and 7335 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in July 2004 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the Veteran in March 2006, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Service Connection for Gynecomastia

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records include multiple 
diagnoses of gynecomastia.

After separation from military service, a July 2004 VA 
medical examination report stated that the Veteran's claims 
file had been reviewed.  After physical examination, the 
diagnosis was idiopathic gynecomastia, surgically resolved.

The medical evidence of record shows that gynecomastia was 
diagnosed during military service.  During military service, 
a successful surgical operation removed the gynecomastia.  
The medical evidence of record does not show that the 
gynecomastia has since returned.  As such, the medical 
evidence of record does not show that gynecomastia currently 
exists.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  The medical evidence of record does not show 
that the Veteran has a current diagnosis of gynecomastia.  As 
such, service connection for gynecomastia is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the Veteran has a current diagnosis 
of gynecomastia, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the remaining claims on appeal, because the 
appeal of these issues is based on the assignment of initial 
evaluations following initial awards of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
any initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Benign Varicocele, Left Scrotal Sac

Service connection for benign varicocele, left scrotal sac, 
was granted by a September 2004 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.115b, Diagnostic Code 7599-7120, effective April 27, 2004.  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  The hyphenated diagnostic code in this case 
indicates that an unlisted genitourinary disorder, under 
Diagnostic Code 7599, was the service-connected disorder, and 
varicose veins, under Diagnostic Code 7120, was a residual 
condition.  See Id. (unlisted disabilities requiring rating 
by analogy will be coded by the numbers of the most closely 
related body part and "99").

In a July 2004 VA medical examination report, the Veteran 
complained of a recurrent varicocele in his left scrotum.  He 
reported pain that occurred 1 to 2 times per month, for a 
duration of 1 day per occurrence.  He stated that during an 
occurrence, he experienced increased sensitivity with sitting 
or walking which was not helped by support.  On physical 
examination, there was a small left varicocele present half 
way up into the left scrotal sac.  The diagnosis was benign 
varicocele.

The Schedule provides that assignment of a noncompensable 
evaluation is warranted for asymptomatic palpable or visible 
varicose veins.  A 10 percent evaluation is warranted for 
varicose veins with intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent evaluation is warranted for varicose 
veins that are manifested by persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.

The medical evidence of record shows that the Veteran's 
benign varicocele, left scrotal sac is manifested by 
occasional pain and hypersensitivity.  The existence of 
occasional pain and hypersensitivity demonstrates that the 
Veteran's benign varicocele, left scrotal sac is symptomatic.  
As such, a 10 percent initial evaluation is warranted under 
Diagnostic Code 7120.  An evaluation in excess of 10 percent 
is not warranted, as the medical evidence of record does not 
show that the Veteran's benign varicocele, left scrotal sac 
is manifested by persistent edema.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
20 percent evaluation for a benign varicocele, left scrotal 
sac, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49; see also Massey, 7 Vet. App. at 208.

Testicular Microlithiasis

Service connection for testicular microlithiasis was granted 
by a September 2004 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.115b, Diagnostic 
Code 7599-7523, effective April 27, 2004.  The hyphenated 
diagnostic code in this case indicates that an unlisted 
genitourinary disorder, under Diagnostic Code 7599, was the 
service-connected disorder, and complete atrophy of the 
testis, under Diagnostic Code 7523, was a residual condition.  
See 38 C.F.R. § 4.27.

A July 2004 VA medical examination report stated that 
physical examination showed both testicles and scrotum 
without hernia.  The diagnosis was testicular microlithiasis, 
questionable etiology.

An April 2007 VA ultrasound report stated that on examination 
of the Veteran's scrotum, there was bilateral limited 
microlithiasis.  The impression was evidence of limited 
microlithiasis.  A subsequent April 2007 VA outpatient 
medical report dated the same day stated that the ultrasound 
was consistent with microlithiasis.

The Schedule provides that assignment of a noncompensable 
evaluation is warranted for complete atrophy of 1 testis.  A 
20 percent evaluation is warranted for complete atrophy of 
both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  The 
medical evidence of record does no show that either of the 
Veteran's testicles is atrophied or otherwise symptomatic due 
to his testicular microlithiasis.  As such, a compensable 
evaluation is not warranted under Diagnostic Code 7524.  
While this Diagnostic Code does require review for 
entitlement to special monthly compensation under 38 C.F.R. 
§ 3.350, this compensation has already been granted.  
38 C.F.R. § 4.115b at Footnote 1.  As for other provisions 
under the Schedule, there is no medical evidence that the 
Veteran has any symptomatology due to testicular 
microlithiasis that would warrant a compensable evaluation 
under any Diagnostic Code in the entire Genitourinary System 
schedule.  See 38 C.F.R. §§ 4.115, 4.115a, 4.115b, Diagnostic 
Codes 7500 to 7542 (2008).  Accordingly, a compensable 
evaluation is not warranted for testicular microlithiasis.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for a 
compensable percent evaluation for testicular microlithiasis, 
the doctrine is not for application.  Gilbert, 1 Vet. App. 
49; see also Massey, 7 Vet. App. at 208.

Scars

Service connection for scars, residual of surgery for 
gynecomastia, was granted by a September 2004 rating decision 
and a noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, effective April 27, 2004.

In a July 2004 VA medical examination report, the Veteran 
reported that he had a painful surgical scar in 1990, but had 
a "scar revision and has had very little problem with the 
scar since that time."  On physical examination, there was a 
4 centimeter healed surgical scar under the left areola, a 22 
centimeter healed surgical scar from the suprasternal notch 
to the xiphoid, and a 7 centimeter healed surgical scar in 
the left inguinal area.  None of the scars were tender, 
adherent, or hypertrophic.

The medical evidence of record shows that the Veteran has 
surgical scars that total approximately 33 centimeters in 
length.  Under Diagnostic Code 7805, scars are rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  However, there is no medical 
evidence of record that the Veteran's surgical scars cause 
any limitation of function of any body part.  Accordingly, a 
compensable evaluation is not warranted under Diagnostic Code 
7805.  In addition, there is no medical evidence of record 
that the scars are deep, unstable, painful, or exceed 144 
square inches (929 square centimeters) in area.  Accordingly, 
a compensable evaluation is not warranted under the other 
Diagnostic Codes in the schedule that relate to scars that 
are not on the head, face, or neck.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, and 7804.  Accordingly, a 
compensable evaluation is not warranted for scars, residual 
of surgery for gynecomastia.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for a 
compensable percent evaluation for scars, residual of surgery 
for gynecomastia, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.

Gastroesophageal Reflux Disease.

Service connection for gastroesophageal reflux disease was 
granted by a September 2004 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.114, Diagnostic Code 7399-7346, effective April 27, 2004.  
The hyphenated diagnostic code in this case indicates that an 
unlisted digestive system disorder, under Diagnostic Code 
7399, was the service-connected disorder, and hiatal hernia, 
under Diagnostic Code 7346, was a residual condition.  See 38 
C.F.R. § 4.27.

In a July 2004 VA medical examination report, the Veteran 
reported that mouth sores and indigestion began in 1998.  
Since that time, he has been "treated symptomatically for 
gastroesophageal reflux disease with proton pump inhibitor 
and that has given him good symptomatic relief since that 
time.  On physical examination, the Veteran was well 
nourished.  There was no substernal, arm, or shoulder pain 
noted.  The diagnosis was gastroesophageal reflux disease, 
medication controlled.

In a December 2004 VA outpatient medical report, the Veteran 
reported no nausea or vomiting.

A January 2005 VA gastrointestinal consultation report stated 
that the Veteran's gastroesophageal reflux disease was "OK" 
on medication.  The assessment was gastroesophageal reflux 
disease, asymptomatic on proton pump inhibitor.

In a May 2005 VA outpatient medical report, the Veteran 
reported that medication had reduced the symptomatology of 
oral ulcers and esophageal discomfort quickly.  The 
assessment was gastroesophageal reflux disease, 
"[q]uiescent" on medication.

In a July 2005 VA outpatient medical report, the Veteran 
denied nausea or vomiting.

A May 2006 VA fee-based radiographic report stated that an 
esophagram showed that the Veteran's stomach was "without 
any gastroesophageal refluxing and no reflux esophagitis.  
There are no strictures or diverticula in the esophagus and 
there is no hiatal hernia."  The impression was normal 
esophagram.  A VA fee-based esophagus/hiatal hernia 
examination, dated the same day, reported that an 
esophagogastroduodenoscopy the previous year showed some 
scarring, but no Barrett's esophagitis.  After physical 
examination, the impression was "[g]astroesophageal reflux 
disease with no evidence on current esophagram of hiatal 
hernia, reflux, esophagitis, or other abnormalities."

The Schedule provides that assignment of a 10 percent 
evaluation is warranted with two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  Where a minimum 
schedular evaluation requires residuals, and the Schedule 
does not provide for a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
symptomatology is not shown.  See 38 C.F.R. § 4.31 (2008).

The medical evidence of record shows that the Veteran's 
gastroesophageal reflux disease is asymptomatic.  
Accordingly, a compensable evaluation is not warranted under 
any Diagnostic Code.  The medical evidence of record includes 
numerous reports of mouth ulcers.  However, the medical 
evidence of record also shows that these ulcers are related 
to the Veteran's diagnosed Crohn's disease, not his 
gastroesophageal reflux disease.  Service connection has 
already been granted for Crohn's disease, and the evaluation 
of this disability is not on appeal before the Board.  
Accordingly, awarding a compensable evaluation for the 
Veteran's gastroesophageal reflux disease based on the mouth 
ulcers would constitute prohibited pyramiding.  38 C.F.R. § 
4.14 (2008); see also Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Accordingly, a compensable evaluation is not 
warranted for the Veteran's gastroesophageal reflux disease.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for a 
compensable evaluation for gastroesophageal reflux disease, 
the doctrine is not for application.  Gilbert, 1 Vet. App. 
49; see also Massey, 7 Vet. App. at 208.

Chronic Lower Back Sprain

Service connection for chronic lower back sprain was granted 
by a September 2004 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.114, Diagnostic 
Code 5237, effective April 27, 2004.

In a July 2004 VA medical examination report, the Veteran 
reported back pain with left leg radiculopathy.  On physical 
examination, the Veteran's back had no abnormalities in the 
curvature.  The Veteran's lumbar range of motion was to 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral bending, bilaterally, and 30 degrees of rotation, 
bilaterally.  The diagnosis was chronic low back strain, 
intermittent.  A VA radiologic report dated the same date 
stated that after views of the Veteran's back, the impression 
was mild sclerosis of the apophyseal joints L5-S1 and slight 
degenerative narrowing of the L3-L4 interspace.

An August 2004 VA computed tomography report stated that 
after views of the Veteran's back, the impression was 
compression of the nerve root with obliteration of the left 
L4-5 and L5-S1 nerve roots by bulging disc.

In an April 2005 VA outpatient medical report, the Veteran 
complained of chronic lower back pain radiating into his left 
leg.  He reported that his lower back pain did not occur 
daily, but that the left leg radiculopathy did occur daily.  
The Veteran also reported right thigh numbness at night.  On 
physical examination, the Veteran's posture showed increased 
thoracic kyphosis.  The right iliac crest was higher than the 
left when standing.  The right anterior superior iliac spine 
was minimally higher than the left when supine.  On 
neurological examination, the Veteran had decreased sensation 
in the left lateral shank and the right lateral thigh.  On 
range of motion testing, the Veteran's lumbar spine had full 
range of motion on flexion and extension, but moderate loss 
and left and right "glide."  After repeated flexion, there 
was tingling in the right thigh.  After repeated extension, 
the right thigh tingling disappeared and was replaced with 
"subtle" numbness of the right thigh and tingling of the 
left lateral shank.  Further testing showed consistent left 
and right lower extremity radiculopathy.

A May 2006 VA fee-based spine examination report stated that 
the Veteran complained of back pain with radiation down his 
legs with prolonged walking or standing.  He reported that 
the pain occurred 4 to 5 times per week.  On physical 
examination, there was no tenderness to palpation or evidence 
of scoliosis.  The Veteran's lumbar range of motion was to 90 
degrees of flexion with pain at 82 degrees, 19 degrees of 
extension, 20 degrees of left lateral flexion with pain, 23 
degrees of right lateral flexion, and 10 degrees of lateral 
rotation, bilaterally.  The impression was chronic low back 
strain with residual of discomfort and slight limitation of 
motion caused by pain.  The examiner reported that the 
Veteran's main function limitation with repetitive motion was 
pain.

An August 2006 VA radiographic report stated that after views 
of the Veteran's lumbosacral spine, the impression was some 
narrowing of the disc space between L3 and L4.  In an August 
2006 VA outpatient medical report dated the same day, the 
Veteran reported worsening radiculopathy in the right thigh 
over the previous year.  On neurological examination, the 
Veteran was hypoflexive in the right patellar region.  The 
assessment was degenerative disc disease, L4-5 and L5-S1 with 
radiculopathy.

A September 2006 VA magnetic resonance imaging report stated 
that after views of the Veteran's lumbar spine, the 
impression was minimal degenerative disc space changes at 
L1-2 and L4-5.

The Veteran's service-connected chronic lower back sprain is 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  A 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The medical evidence of record shows that the Veteran's 
chronic lower back sprain is manifested by left leg 
radiculopathy, right leg radiculopathy, and limitation of 
motion to 82 degrees of flexion, 19 degrees of extension, 20 
degrees of left lateral flexion, 23 degrees of right lateral 
flexion, 10 degrees of right lateral rotation, and 10 degrees 
of left lateral rotation.  This translates into a combined 
range of motion of the thoracolumbar spine of 164 degrees.  
Accordingly, a 10 percent evaluation is warranted for the 
orthopedic manifestations of the Veteran's chronic lower back 
sprain based on both his limitation of flexion and the 
combined range of motion of the thoracolumbar spine.  See Id.  
However, a 20 percent evaluation is not warranted as there is 
no medical evidence of record that the Veteran's 
thoracolumbar spine has ever been limited to 60 degrees or 
less of forward flexion or to a combined range of motion of 
120 degrees or less.  Furthermore, there is no medical 
evidence that the Veteran has ever had muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.

The Veteran has reported low back pain on use, a contention 
which is substantiated by the evidence of record.  However, 
pain has already been taken into account by the limitation of 
motion described in the May 2006 VA fee-based spine 
examination.  Accordingly, there is no medical evidence of 
record that the Veteran currently experiences pain which 
causes additional limitation of motion beyond that 
contemplated by the evaluation assigned herein.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  As such, a rating in excess of 10 
percent is not warranted for the orthopedic manifestations of 
the Veteran's chronic lower back sprain.

Increased evaluations can also be assigned for a low back 
disability by providing separate evaluations for the chronic 
orthopedic and neurologic manifestations of the disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2008).  
The medical evidence of record consistently shows that the 
Veteran experiences radiating pain and numbness in both of 
his legs.  With respect to diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 to 8530 (2008).

Based on the Veteran's complaints and the neurologic 
findings, the Board finds the medical evidence of record 
shows that the Veteran's right leg neurologic disability is 
wholly sensory.  Id.  As such, a mild or moderate degree of 
disability is the evaluation level warranted under the 
relevant diagnostic code.  Accordingly, a separate evaluation 
is warranted for the Veteran's right leg neurologic component 
of his service-connected chronic lower back sprain.  While 
the medical evidence of record shows that the Veteran also 
experienced left leg radiculopathy related to his 
service-connected chronic lower back sprain, service 
connection for left lower radiculopathy was denied by a 
September 2004 rating decision and the issue has not been 
properly appealed to the Board.  As noted in the 
introduction, this issue is referred to the RO for 
appropriate disposition.

The Board has also considered the Veteran's chronic lower 
back sprain under the provisions for intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2008).  However, the medical evidence of record does not 
show that the Veteran has ever required bed rest prescribed 
by a physician for his low back disorder.  See Id at Note (1) 
(2008).  Accordingly, an evaluation in excess of that 
assigned herein is not warranted under the schedular criteria 
for intervertebral disc syndrome.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against evaluations in excess of those provided 
herein, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49; see also Massey, 7 Vet. App. at 208.

Residuals of a Sphincterotomy for Rectal Fissure

Service connection for residuals of a sphincterotomy for 
rectal fissure was granted by a September 2004 rating 
decision and a noncompensable evaluation was assigned under 
38 C.F.R. § 4.114, Diagnostic Code 7339-7335, effective April 
27, 2004.  The hyphenated diagnostic code in this case 
indicates that a postoperative ventral hernia, under 
Diagnostic Code 7339, was the service-connected disorder, and 
a fistula in the ano, under Diagnostic Code 7335, was a 
residual condition.  See 38 C.F.R. § 4.27.

The Schedule specifically notes that there are disease of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  These diseases do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14 (2008).  38 C.F.R. 
§ 4.113 (2008).  In this case, the Veteran is 
service-connected for Crohn's disease, which is manifested by 
numerous intestinal symptoms, including diarrhea and rectal 
bleeding.  As these symptoms have already been taken into 
account by the evaluation assigned for the Veteran's Crohn's 
disease, and there is no issue currently before the Board 
with regard to that evaluation, these symptoms are not for 
consideration when addressing the Veteran's claim of 
entitlement to a compensable evaluation for residuals of a 
sphincterotomy for rectal fissure.  Instead, the rating will 
be evaluated based exclusively on the mechanical 
functionality of the Veteran's sphincter and rectum, as these 
manifestations are not covered by the currently assigned 
evaluation for Crohn's disease.

In a July 2004 VA medical examination report, the Veteran 
declined a rectal examination.  The diagnosis was rectal 
fissure, resolved.

In a December 2004 VA outpatient medical report, the Veteran 
declined a rectal examination.

In a January 2005 VA gastrointestinal consultation report, 
the Veteran reported that during a Crohn's disease flare-up, 
he experienced rectal leakage.

In an April 2005 VA outpatient medical report, the Veteran 
reported chronic leakage of stool, either related to rectal 
surgery or Crohn's disease, which was affecting his 
employment as well.

A January 2006 VA outpatient gastrointestinal report stated 
that the Veteran had previously had chronic incontinence 
issues status post sphincterotomy for anal fissure, but 
currently had objective evidence of improvement due to 
medication he had been taking for the previous 7 months.

An April 2006 VA outpatient gastrointestinal report stated 
that the Veteran had previously had chronic incontinence 
issues status post sphincterotomy for anal fissure.

A May 2006 VA fee-based rectum and anus examination report 
stated that the Veteran complained of incontinence of stool, 
for which he wore pads.  After physical examination, the 
impression was anal fissures, status post fissurectomy with 
residual of rectal incontinence requiring the use of a pad 
for fecal soilage.

In a November 2006 VA outpatient gastrointestinal report, the 
Veteran reported experiencing a rectal prolapse with each 
bowel movement.  He reported that he had to reduce it 
manually approximately once every 2 weeks, and that it 
reduced on its own at all other times.  On physical 
examination, the Veteran's rectum had good tone without 
fissure or fistulae.  The Veteran had a 4 centimeter 
reducible rectal prolapse.  The examiner stated that a 
rectoplexy would be considered after the Veteran's Crohn's 
disease went into remission due to the frequency of 
occurrence of the rectal prolapse.  The Veteran was 
instructed to go to an emergency room if he was unable to 
reduce the prolapse due to the risk of ischemia.

As noted above, the Veteran's residuals of a sphincterotomy 
for rectal fissure are currently rated under Diagnostic Code 
7335, for a fistula in the ano.  This Diagnostic Code states 
that anal fissures should be rated as impairment of sphincter 
control, under Diagnostic Code 7332.  38 C.F.R. § 4.114, 
Diagnostic Code 7335.  However, the medical evidence of 
record also shows that the Veteran has a rectal prolapse.  
Accordingly, the Veteran's residuals of a sphincterotomy for 
rectal fissure can also be rated under Diagnostic Code 7334.

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for prolapse of the rectum that is 
mild with constant slight or occasional moderate leakage.  A 
30 percent evaluation is warranted for prolapse of the rectum 
that is moderate, persistent or frequently recurring.  A 50 
percent evaluation is warranted for prolapse of the rectum 
that is severe or complete and persistent.  38 C.F.R. 
§ 4.114, Diagnostic Code 7334.

The medical evidence of record shows that the Veteran's 
residuals of a sphincterotomy for rectal fissure are 
manifested by a frequently recurring prolapse of the rectum 
and occasional leakage.  The medical evidence of record shows 
that the Veteran's prolapse occurs every time he has a bowel 
movement, and that the Veteran has multiple bowel movements 
every day.  Accordingly, the Veteran's prolapse is considered 
to occur frequently.  As such, a 30 percent evaluation is 
warranted under Diagnostic Code 7334.  However, a 50 percent 
evaluation is not warranted as the medical evidence of record 
does not show that the Veteran's prolapse is severe or 
complete and persistent.  While it does occur frequently, the 
evidence shows that it reduces on its own on most occasions, 
and can be reduced manually on all other occasions.  In 
addition, the prolapse measured only 4 centimeters, and as 
such cannot be considered to be complete.

The medical evidence of record shows that the Veteran's 
residuals of a sphincterotomy are also manifested by 
occasional leakage.  However, in order to warrant an 
evaluation in excess of 30 percent for impairment of 
sphincter control, the medical evidence of record must show 
that the Veteran has extensive leakage and fairly frequent 
involuntary bowel movements.  38 C.F.R. § 4.114, Diagnostic 
Code 7332.  While the Veteran experiences regular leakage, 
the medical evidence of record does not show that it is 
extensive in nature.  In addition, the medical evidence of 
record does not show that the Veteran has any completely 
involuntary bowel movements, let alone on a fairly frequent 
basis.  As such, an evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 7332.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against an evaluation in excess of that provided 
herein, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49; see also Massey, 7 Vet. App. at 208.

Regarding all Initial Evaluation Claims

The Board has reviewed the record with consideration of 38 
C.F.R. § 3.321(b) (2008).  Marked interference of employment 
has not been shown by any of the Veteran's disability 
currently before the Board.  The Veteran is employed 
full-time.  While he has reported that his chronic lower back 
sprain symptoms and his rectal leakage impact his work, the 
levels of impairment described do not rise to the level of 
marked interference.  In addition, while the symptom that has 
the most significant impact on the Veteran's employment is 
his rectal leakage, Diagnostic Code 7332 provides specific 
evaluations for various levels of leakage that occur as a 
result of impairment of sphincter control.  Accordingly, 
there is no indication in the record that the schedular 
evaluations are inadequate to evaluate the impairment of the 
Veteran's earning capacity due to the disabilities on appeal.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has 
not required frequent hospitalization for the 
service-connected disabilities on appeal, and the reported 
manifestations of the disabilities are not in excess of those 
contemplated by the various schedular criteria.  Accordingly, 
an extraschedular evaluation is not warranted for any of the 
Veteran's service-connected disabilities on appeal.

After review of the evidence, there is also no medical 
evidence of record that shows manifestations that would 
warrant a rating in excess of those awarded for any of the 
Veteran's disabilities on appeal at any point since 
service-connection was awarded.  See Fenderson, 12 Vet. App. 
at 126.


ORDER

Service connection for gynecomastia is denied.

An initial evaluation of 10 percent disabling, but no 
greater, for a benign varicocele, left scrotal sac, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial compensable evaluation for testicular 
microlithiasis is denied.

An initial compensable evaluation for scars, residual of 
surgery for gynecomastia, is denied.

An initial compensable evaluation for gastroesophageal reflux 
disease is denied.

An initial evaluation of 10 percent disabling, but no 
greater, for chronic lower back sprain, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A separate disability evaluation for the Veteran's right leg 
neurologic component of his service-connected chronic lower 
back sprain is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

An initial evaluation of 30 percent disabling, but no 
greater, for residuals of a sphincterotomy for rectal 
fissure, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

Service connection for IgA nephropathy was granted by a 
September 2004 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.115b, Diagnostic 
Code 7599-7535, effective April 27, 2004.  The hyphenated 
diagnostic code in this case indicates that an unlisted 
genitourinary disorder, under Diagnostic Code 7599, was the 
service-connected disorder, and toxic nephropathy, under 
Diagnostic Code 7535, was a residual condition.  See 38 
C.F.R. § 4.27.

Diagnostic Code 7535 states that all toxic nephropathy should 
be rated as renal dysfunction.  Under 38 C.F.R. § 4.115a, 
renal dysfunction is rated based on manifestations of 
hypertension, kidney functioning, and various test results 
for albumin, hyaline, granular casts, and red blood cells.  
For instance, a 30 percent evaluation is warranted for 
"Albumin constant or recurring with hyaline and granular 
casts or red blood cells," while a 60 percent evaluation is 
warranted for "[c]onstant albuminuria with some edema."  
The medical evidence of record shows that laboratory testing 
of Veteran's blood was done in conjunction with a July 2004 
VA medical examination report.  This report stated that the 
Veteran's Albumin level was 4.0 with a normal range of 3.4 to 
5.  Numerous other tests from 2004 through 2007 show Albumin 
levels that ranged between 3.6 and 4.7.  This indicates that 
Albumin is present, which may technically meet the criteria 
of "constant or recurring" but the result is also reported 
to be within the normal range, which would indicate that the 
test result was not abnormal.  In addition, the July 2004 VA 
laboratory testing report includes lines for "renal casts," 
"granula," and "hyaline" but no results are reported in 
these lines.  This indicates that these measurements were not 
performed.  There is no other medical evidence of record that 
would allow the Board to determine whether the requirements 
for a compensable evaluation for IgA nephropathy have been 
met.  The Board therefore concludes that an additional VA 
examination is needed to provide a current picture of the 
Veteran's IgA nephropathy.  38 C.F.R. §§ 3.326, 3.327 (2008).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a medical 
examination to determine the current 
severity of his service-connected IgA 
nephropathy.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary testing must be conducted, to 
include kidney function testing, 
comprehensive blood testing, blood 
pressure measurement, blood urea 
nitrogen measurement, and creatinine 
measurement.  The examiner must note 
whether the Veteran has any edema 
related to IgA nephropathy.  If edema 
is found, the examiner must state 
whether it is slight, moderate or 
persistent.  The examiner must 
specifically state whether the Veteran 
has "Albumin constant or recurring with 
hyaline and granular casts or red blood 
cells;" constant albuminuria; a 
decrease in kidney function; 
generalized poor health characterized 
by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion; or 
markedly decreased function of the 
kidney or other organ systems, 
especially cardiovascular.  Any other 
symptoms or manifestations of the 
Veteran's IgA nephropathy which are 
found to be present but are not 
encompassed by the above descriptions 
must also be noted.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	The RO must then readjudicate the claim 
and if the claim on appeal remains 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


